Opinion filed September 9, 2021




                                     In The


          Eleventh Court of Appeals
                                   ___________

                              No. 11-21-00156-CV
                                   ___________

          IN THE INTEREST OF B.P. AND B.P., CHILDREN


                     On Appeal from the 35th District Court
                             Brown County, Texas
                       Trial Court Cause No. CV2001036


                     MEMORANDUM OPINION
      Appellant has filed in this court a motion to dismiss this appeal. See TEX. R.
APP. P. 42.1(a). In the motion, Appellant states that she is “moving to dismiss the
(notice) appeal.” Accordingly, we dismiss this appeal pursuant to Appellant’s
motion.
      The motion to dismiss is granted, and the appeal is dismissed.


September 9, 2021                                  PER CURIAM
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.